DETAILED ACTION
This office action is in response to the amendment filed on January 6, 2021. Claims 1, 3, 4 and 6-8 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-8 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Trotter (2202240) in view of Wing (5012704) and/or Beers (2990189).

In reference to claim 1, Trotter discloses a tool bit holder (1) for connecting a tool bit (6) to a tool (3, Figure 3), the tool bit holder comprising: a tool body (outer surface of 1) including a first end portion (i.e. right end portion, as seen in Figure 2) configured to connect to the tool (Figure 2), a second end portion (i.e. left end portion, as seen in Figure 2), and a hollow interior (formed as the space within 1) configured to receive the 
[AltContent: textbox (Alignment region)]
[AltContent: ]
[AltContent: textbox (1st end portion)][AltContent: arrow][AltContent: textbox (End/2nd end portion)][AltContent: arrow][AltContent: textbox (Central 
longitudinal
axis)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    232
    297
    media_image1.png
    Greyscale

In reference to claim 3, Trotter discloses that the tool body defines a central longitudinal axis extending through the first end portion and the second end portion, and wherein the swept profile is rotated about the central longitudinal axis (see figure above and Figure 1). 


In reference to claim 6, Trotter discloses that the swept profile (at 8 or at 8a/8b) transitions from the chamfer to the non-circular profile (see figure above). 

In reference to claim 7, Trotter discloses that cross-sections taken along the alignment region at spaced apart planes that are parallel with the end of the tool body (i.e. vertical planes) have differing geometries because bevels (8) have different geometries extending from portion (8a) to portion (8b, see Figure 2).  

In reference to claim 8, Trotter discloses that the non-circular profile is a hexagonal profile (Figure 1). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined claim 1, with the limitation of; “a chamfer extending from the end of the tool body and into the hollow interior toward the first end portion.” 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723